Citation Nr: 1541595	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-31 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as high blood pressure, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

In June 2015, this claim was remanded by the Board for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In the Veteran's September 2010 notice of disagreement, he essentially stated hypertension was an underlying health problem related to PTSD. The RO granted service connection for PTSD in July 2015. The Veteran was given a VA examination in August 2008, but the etiology of the hypertension was not explicitly addressed other than to state it was essential; no opinion discussing relationship to service was given. Also, there has been no express consideration of secondary aggravation under 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of diagnosed hypertension. A copy of this remand and access to the claims file should be provided to the examiner in conjunction with the examination. 

After the examination, the examiner should review the entire file, to include the following:
* 1973 and 1974 blood pressure readings in the service treatment records;
* An August 2008 VA examination report noting March 2008 as the date of onset of essential hypertension;
* A February 2009 VA record showing improved blood pressure control;
* A May 2010 VA record discussing a recent visit to the Emergency Department due to low blood pressure; 
* A July 2012 VA record which discusses reduced blood pressure and Prazosin; and
* April 2013 and July 2015 VA records where the Veteran complained his blood pressure was too low. 

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions:

* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension was incurred in or related to active duty service?

* If not, is it at least as likely as not that hypertension is shown within one year of separation in August 1974?

* If not, is it at least as likely as not that service-connected PTSD caused or worsened hypertension?

A medical rationale for any opinion expressed and conclusion reached should be set forth in the report. 

2. Re-adjudicate the claim. If the decision remains in any way adverse to the appellant, provide his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

